DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
This office action is in response to Applicant’s communication of January 19, 2021.  Applicant’s arguments have been considered.  

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's claims and remarks, filed on December 16, 2020, have been noted.

Priority:  08/22/2018
Status of Claims:  Claims 1 – 4, 6 – 15 and 17 – 20 are pending.  Claims 1, 6, 7, 13 and 18 have been AMENDED.  Claims 5 and 16 have previously been CANCELLED.    
Status of Office Action:  Non-Final (RCE)

Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim 1 is directed to an abstract idea, Certain Methods of Organizing Human Activity.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
Claim 1 recites, in part, a method for a digital wallet by issuing a credit amount from a master account to a digital wallet account, the digital wallet account corresponds to an account of an employee, issuance to the digital wallet account, the credit amount corresponds to a time range or location range where the credit amount is useable, receiving information of a transportation of the employee, information including a starting time, ending time, an origin or a destination of the transportation, determining the credit amount is useable, and allowing a portion of the credit amount from the digital wallet for defraying the transportation cost.  The limitations of issuing a credit amount from a master account to a digital wallet account, the account corresponding to an employee, issuing, receiving, including, determining, and allowing a credit amount from the digital wallet for defraying the transportation cost, covers the performance of the limitations in the mind (as human activity) but for the recitation of generic computer components.  These limitations are directed to concepts of organizing human activity via the use of generic computer components.  Hence, it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
The judicial exception is not integrated into a practical application.  In particular, the claim only recites additional elements of a server and mobile device to perform operations.  The generic computer components are recited at a high-level of generality (performing generic computer functions) such that it amounts to no more than mere instruction to apply the 
Next the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure the claim amounts to significantly more that an abstract an abstract idea.  Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements to perform operations amount to no more than mere instructions to apply the exception using generic computer components.  Mere instruction to apply an exception using generic computer components cannot provide an inventive concept.  The claim is not patent eligible.
Claims 2 – 4 and 6 – 12, dependent from Claim 1, do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Claims 2 – 4 and 6 – 12 also do not identify an improvement to computer technology or computer functionality MPEP 2106.05(a), a particular machine MPEP 2106.05(b), or a particular transformation MPEP 2106.05(c). Given the above reasons, generic computer components associated with issuing a credit amount from a master account to a digital wallet account, the account corresponding to an employee, issuing, receiving, including, determining, and allowing a credit amount from the digital wallet for defraying the transportation cost, is not an inventive concept.
Independent system Claim 13 and independent method Claim 18 are directed to an abstract idea as the Federal Circuit has held that an extended claim by claim analysis is not necessary where multiple claims are “substantially similar and linked to the same abstract idea.”  In this case, Claims 13 and 18 are substantially similar to method Claim 1.

Therefore, Claims 1 – 4, 6 – 15 and 17 – 20 are rejected under 35 U.S.C. 101.  Claims 1 – 4, 6 – 15 and 17 – 20 are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Response to Arguments
Applicant’s arguments with respect to the introduced claims have been considered and found not persuasive, in-part.
The amendments to the claims have been entered.
Applicant has amended Claims 6 and 7 to overcome a 35 U.S.C. 112(d) rejection as being improper dependent claims, with adjustment of dependency to Claim 1.  The 35 U.S.C. 112(d) rejection of Claims 6 and 7 is withdrawn.
Applicant has amended independent Claims 1, 13 and 18 to overcome the 35 U.S.C. 101 rejection previously made.  Applicant’s arguments and contention that the claims are not directed to an abstract idea, however, is unpersuasive.  Neither the claims nor the specification identifies elements beyond generic computer components performing generic computer functions.  Additionally, issuing a credit amount from a master account, managing credit distribution and allowing credit for defraying cost remains business related, and the 2019 Patent 
Applicant’s suggestion asserting an improvement to the functioning of the computing system, is unpersuasive.  While association to a claimed technology may limit an abstract idea to a particular field, a general linking of an abstract idea to a claimed technology does not demonstrate patent eligibility.  Additionally, the instant claims provide generically computer-implemented operations to a business field, with the focus of the instant claims not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools.
Claims 1, 13 and 18 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Claims 1, 13 and 18, along with claims dependent from Claims 1, 13 and 18, remain directed to an abstract idea (i.e., methods of organizing human activity), and do not identify an improvement to computer technology or computer functionality MPEP 2106.05(a), a particular machine MPEP 2106.05(b), or a particular transformation MPEP 2106.05(c).  Given the above reasons, the claims are not patent eligible, as they do not provide an inventive concept and a 35 U.S.C. 101 rejection has been made on Claims 1 – 4, 6 – 15 and 17 – 20. 
Applicant’s arguments regarding the amended claims and 35 U.S.C. 103 are found persuasive and the 35 U.S.C. 103 rejection has been withdrawn.

Non-Obvious Subject Matter over prior art of Record (USC 103)
Based on the closest prior art of record claim 1 is non-obvious under USC 103 over prior art of record (see paper number 20201029 & PTO 892), particularly, the limitation(s) – regarding 
issuing, using a server, a credit amount from a master account of an enterprise entity to a digital wallet account accessible via an application installed on a mobile device of an employee of the 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Juliver et al., U.S. 2012/0041675 generally identifies network communications, mobile device interaction with a server, billing subject to a business account, discounts and incentives based upon locations and travel metrics, communications regarding a vehicle providing transportation to an employee, and proper billing subject to a business account and expense management system; Jung , U.S. 2014/0058896 generally identifies a mobile terminal and payments made through a digital wallet inclusive of defraying transportation cost by using a discount or coupon; Nuzzi et al., U.S. 2013/0030964 generally identifies obtaining transportation information from a computing device and performing a comparison for determining cost to travel, inclusive of cost per distance rates,; and Willard et al., U.S. 2015/0242944 generally identifies transportation options, pricing discounts, corporate accounts and business rules.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Brindley, whose telephone number is (571) 272-7335.  The examiner can normally be reached from Monday to Thursday between 8:00 AM and 6:00 PM.  
If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Christine Behncke, can be reached at (571) 272-8103.  The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 
Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.

/BENJAMIN S BRINDLEY/Primary Examiner, Art Unit 3697
June 24, 2021